—

oD 0 Oo NN ADA CD L TS wo

DO meme eet
co O©0 Oo NHN DN A FP WD NY —

 

 

 

 

 

 

 

 

 

_v FILED ___ RECEIVED
_____ ENTERED ____ SERVED ON
Katherine F. Parks, Esq. - State Bar No. 6227 COUNSELIPARTIES OF RECORD
Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Suite B MAR 18 2020
Reno, Nevada 89509
(775) 786-2882 CLERK US DISTRICT COURT
kfp@thorndal.com DISTRICT OF NEVADA
Attorneys for Defendant BY. DEPUTY
LYON COUNTY

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

THOMAS SJOBERG,

wg CASE NO. 3:17-cv-00263-MMD-CLB
Plaintiff,

VS.
STIPULATION AND

LYON COUNTY, ORDER TO EXTEND TIME TO FILE
OPPOSITION TO MOTION FOR
PARTIAL SUMMARY JUDGMENT

[ECF NO. 64] - (Third Request)

Defendants.

 

 

COMES NOW Defendant, LYON COUNTY, and Plaintiff, THOMAS SJOBERG, by
and through their attorneys of record, and hereby request an extension of time for LYON
COUNTY to file its opposition to the motion for partial summary judgment [ECF No. 64] filed
on February 4, 2020.

The opposition is currently due on March 17, 2020, and the Defendant requests an
additional two week extension of time through and until March 31, 2020, to file its opposition to
the motion for partial summary judgment. This is the parties’ third request to extend said
///

///
//
///

 

 

 
wh

\o oe ~I nN WN & GW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Summary Judgment if possible.

deadline and they submit that the instant request is due to caseload, calendaring and staffing
issues recently experienced by the law firm for LYON COUNTY and not for the purpose of
undue delay. In addition, the parties are actively engaged in settlement negotiations and wish to

avoid further attorney’s fees associated with the briefing of Plaintiff's Motion for Partial

 

DATED this 17" day of March, 2020.

By:_/_s / Terri Keyser-Cooper
Terri Keyser-Cooper, Esq.

State Bar No. 3984

1130 Wakefield Trial

Reno, Nevada 89523

(775) 337-0323
keysercooper@lawyer.com

 

DATED this 17" day of March, 2020.

LAW OFFICES OF TERRI KEYSER-COOPER THORNDAL ARMSTRONG DELK

BALKENBUSH & EJSINGER

By:_/s / Katherine F. Parks
Katherine F. Parks, Esq.
State Bar No. 6227
6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509
(775) 786-2882
kfp@thorndal.com
Attorneys for Defendant

 

 

 

 

 

Attorney for Plaintiff LYON COUNTY
THOMAS SJOBERG
ORDER
IT IS SO ORDERED.
DATED _ March 18 , 2020. x

 

UNITED STATHRS MAGISTRATE JUDGE

 

 
